 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDor condition of employment against any employee because of membership inor activity on behalf of any such labor organization.HARNISCHFEGER CORPORATION(Employer)By ------------------------------(Representative) t(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.AIR REDUCTION COMPANY, INC., AIR REDUCTION SALES COMPANYDIVISIONandJOHN M. O'NEIL ILOCAL 375, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFLandJOHN M.O'NEIL.Cases Nos. 3-CA-496 and 3-CB-127. February 27, 1953Decision and OrderOn July 22, 1952, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs,and requested oral argument.The General Counsel also filed a brief.The Respondents' request for oral argument is denied, as the recordand briefs, in our opinion, adequately present theissuesand the posi-tions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, but only insofar as they are con-sistent with our decision herein.1.The Trial Examiner found that employee O'Neil was not boundby the union-security provision in the agreement between the Respond-ents, because he had no actual knowledge of such clause.Accordingly,IThe Intermediate Report contains two typographical errors, which are corrected asfollows:(1)The spelling of O'Neil's name is corrected to conform to the spelling on thecharge and complaint;(2).O'Neil's last payment of dues was on February 2&, 1954, not1952 as stated in the report.103 NLRB No. 8. AIR REDUCTION COMPANY, INC.65he concluded that the Respondent Union, in causing O'Neil's dis-charge in reliance on such clauses, had violated Sections 8 (b) (2) and8 (b) (1) (A), and the Respondent Company, by discharging O'Neil,had violated Section 8 (a) (3) and 8 (a) (1).We do not agree.On June 26, 1951,2 the Union expelled O'Neil from membership be-cause of persistent dues delinquency. (He was then 5 months inarrears.)Invoking the union-security clause in its then existing con-tractwith the Company, the Union thereupon requested O'Neil'sdischarge, and the Company discharged him on or about August 7.However, upon being advised by a Board agent that the union-shopclause was invalid, the Union promptly asked the Company to rein-state O'Neil, and he was reinstated within a few days after his dis-charge.Soon after his reinstatement, O'Neil told Fritts, his supervisor,that he would like to reestablish his good standing in the Union.Fritts suggested that he pay his dues to the Union, whereupon O'Neilsent a money order to the Union covering the total amount of hisback dues.By letter dated August 10, the Union returned themoney order, stating, "This is to inform you that you have been sus-pended from Local Union No. 375, therefore we cannot accept yourdues."Fritts subsequently learned that O'Neil's dues had been re-turned.After O'Neil's reinstatement, the Company and the Unionexecuted a new agreement, which became effective on September 21,providing for a wage increase and containing an amended andvalidunion-security clause.Belles, the Union's president, testified without contradiction thatlie read the terms of the new contract, including the amended union-security provision, to three different meetings of employees.Noticesof these meetings, directed toall employees,were posted in the plant;the meetings were conducted on company premises. O'Neil attendednone of the above meetings and testified that he was unaware of theexistence of the amended union-shop clause at any time prior to hisdischarge.Although admitting that he received a raise at about thistime and that it was "through the Union getting it for us," O'Neil dis-claimed knowledge of any other terms of the contract.O'Neil testifiedthat he had heard "the guys talking about a contract but . . . I paidno attention to it because-that has been going on for years and yearsup there, andI paid no attention to it."(Emphasis supplied.)Hewas not requested to pay dues by, nor did he make a second tender to,the Union either before or after the valid union-security provisiontook effect.The Trial Examiner found that the union-shop clause was notavailable to the Respondents as a defense to the discharge because3All dates occurred in 1951. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDO'Neil had not received actual notice thereof.Distinguishing theBoard's decision inGamble-Skogmo, Inc.,'the Trial Examiner heldfurther that notice of the clause might not properly be imputed toO'Neil.Without deciding whether in every case the Board would imputeto employees notice of a union-security clause executed by the dulydesignated representative of such employees, we find, contrary to theTrial Examiner, that, on the facts in this case, O'Neil had adequatenotice of the amended and valid union-security provision.As statedabove, notices of the meetings at which the amended clause was readwere posted on the bulletin board in the plant. These notices were notaddressed to members of the Union but toall employees,and themeetings were held at a time and place convenient to O'Neil.4 Thius,it is clear that every reasonable effort was made by the Respondentsto bring the new union-security clause to the attention of the em-ployees, including O'Neil.Assuming that, as found by the TrialExaminer, O'Neil had noactualknowledge of the amended clause,O'Neil's testimony clearly shows that this was due to his own in-difference and neglect.In view of the foregoing, and upon the entire record, we find thatthe Respondents were entitled to avail themselves of the valid union-security clause as a defense to the discharge of O'Neil.2.The General Counsel urges as an alternative basis for sustainingthe allegations in the complaint that O'Neil's discharge was requestedfor reasons other than his failure to tender his periodic dues.Whileconceding that O'Neil had not, in fact, tendered any dues accruingafter the effective date of the valid union-security clause, the GeneralCounsel contends that such tender should be excused as futile, in viewof the fact that the Union had rejected O'Neil's tender on August 10,more than a month before the new contract was signed.While the Board has held that a tender of dues accruing afterthe execution of a union-security clause is excused where the circum-stances indicate that such a tender would be futile,' we do not believethat it has been established by the preponderance of the evidence inthis case that a tender by O'Neil of dues accruing after the effectivedate of the new union-security clause would have been futile.Thereis no evidence that after that date O'Neil made any new tender, or3 75 NLRB 106&.* Fritts, O'Neil's supervisor,testified without contradiction that "we go out of our way"tomake it possible for anyone to attend the union meetings, that union meetings wereconducted when most of the employees could attend,and that those who were workingwould be given time o8 to attendAlthough the meetings were conducted during O'Neil'sworking hours,Fritts stated that the company policy was to delay the drivers such asO'Neil "so that they could attend those meetings."6The Eclipse Lumber Company,Inc.,95 NLRB 464, enfd.199 F. 2d 684(C.A. 9);Westinghouse Electric Corporation,96 NLRB 522;Baltimore Transfer Company of Balti-more City,Inc.,94 NLRB 1680;Namm's Inc.,102 NLRB 466 AIR REDUCTION COMPANY,INC.67that the Union after that date gave him any cause to believe that anew tender would not be accepted.'In view of these facts,and the fact that the Union waited until about6 weeks after the expiration of the grace period in the union-securityclause before requesting O'Neil's discharge,we find that the Unionrequested his discharge solely because he had failed to make a propertender of dues, that no circumstances existed which would excusesuch a tender, and that the Company had no reason to believe thatthe Union's request was made for any reason other than nonpaymentof dues.Accordingly,we find, contrary to the Trial Examiner,that neitherRespondent violatedthe Actin connection with O'Neil's discharge,and we shall dismiss the complaint.OrderUponthe entire record in these cases,and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the complaint against theRespondent,Air Reduction Company, Inc., Air Reduction Sales Com-pany Division,and the Respondent,Local 375, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL, be,and it hereby is, dismissed.Chairman Herzog took no part in the consideration of the aboveDecision and Order.9While O'Neil testified that he made some unsuccessful efforts after his abortive tenderof dues in August to secure reinstatement in the Union, the precise dates on which suchefforts were made do not appear in the record, and we are not free to conjecture, nor doesthe General Counsel contend, that they occurred after the effective date of the new contract.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn February 21, 1952, the General Counsel of the National Labor RelationsBoard issued two complaints, one alleging that the Respondent Company, andthe other that the Respondent Union, had engaged and was engaging in unfairlabor practices within the meaning of the National Labor Relations Act, asamended (61 Stat. 136-163), referred to herein as the Act.' Each complaint isbased upon a charge and amendments thereto respectively applicable to it.The charges and amendments were filed by John M. O'Neill.The cases in whichthe complaints were respectively issued were duly consolidated by an order,dated February 21, 1952, issued by the Regional Director for the Third Regionof the Board.Copies of the complaints, charges, and amendments thereto, andorder of consolidation have been duly served upon each of the Respondents towhom they are respectively applicable.'Air Reduction Company, Inc , Air Reduction Sales Company Division is also referredto herein as the Respondent Company or the Company ; Local 3715, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, as theRespondent Union or the Union ; and the National Labor Relations Board as the Board. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDThe complaints, as consolidated, allege, in material substance, that the Uniondenied O'Neill membership for reasons other than a failure "to tender periodicdues and initiation fees uniformly required" of members ; that on or about Decem-ber 3, 1951, the Union, in violation of Section 8 (b) (1) (A) and 8 (b) (2) of theAct, required the Company to discharge O'Neill "because he was not a memberof the Respondent Union" ; that the Company, for that reason and at the Union'srequest and insistence, discharged O'Neill on or about December 5, 1951, inviolation of Section 8 (a) (1) and 8 (a) (3) ; and that at the time of thedischarge, the Company knew or had reason to believe that membership in theUnion was not available to O'Neill on the same terms and conditions "generallyapplicable to other members or that membership in the Union was denied [O'Neill]for reasons other than the failure to tender periodic dues or initiation fees uni-formly required" of other members.The Respondents filed separate answers.That of the Company, in essence,denies the commission of any unfair labor practices or that it knew or had reasonto believe that membership in the Union was not available, or was denied, toO'Neill for the reasons alleged in the complaint, and asserts that it dischargedO'N'eill because the Union wrote a letter to the Company stating that he "had notpaid his dues in the Union" and requesting his discharge under a collective-bargaining agreement in effect between the Company and the Union. In sub-stance, the Union's answer, as amended at the hearing, admits that O'Neill wasdischarged on or about December 5, 1951, and that he was not a member of theUnion at that time, but denies the commission of any unfair labor practices.Pursuant to notice duly served upon all parties, a bearing was held on April28 and 29, 1952, at Buffalo, New York, before me as duly designated Trial Exam-iner.All parties were represented by counsel, participated in the hearing, andwere afforded a full opportunity to be heard, adduce evidence, examine andcross-examine witnesses, submit oral argument, and file briefs.The RespondentUnion made a motion to require the General Counsel to answer interrogatoriespreviously served upon him.The application was denied.Upon motion of theUnion, its answer was amended to admit a purported allegation of the complaintthat O'Neill was not a member of the Union at the time of his discharge. EachRespondent moved to dismiss the proceeding at the close of the General Counsel'scase-in-chief.The motions were denied.Both Respondents renewed their appli-cations for dismissal after the close of all the evidence.Decision was reservedon the motions.They are denied for the reasons contained in the findings andconclusions set out below.The General Counsel moved, without opposition, toamend the pleadings to conform to the proof with respect to matters of form notaffecting the cause of action stated in each complaint.The motion was granted!All parties waived oral argument on the evidence.The General Counsel and theRespondent Union have filed briefs which have been read and considered.TheRespondent Company waived its right to file a brief.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACTI.THE NATURE OF THE RESPONDENT COMPANY'S BUSINESSAir Reduction Company, Inc., is a New York corporation and maintains itsprincipal office and place of business in the City of New York.The concern isengaged in the manufacture, sale, and distribution of various types of gases and2 The transcript contains a number of errors, but these do not affect the meaning of anysignificant aspect of the proof.Accordingly,no order correcting the record is necessary. AIR REDUCTION COMPANY, INC.69related products.In the course of its business it maintains and operates office,manufacturing, and warehouse facilities in many of the States.A division of AirReduction Company, Inc., is known as Air Reduction Sales Company (alsodescribed in the complaints as Air Reduction Sales Company Division).'Thedivision also maintains offices, plants, and warehouses in many States. Itsfacilities include a branch establishment in Buffalo, New York.During the calen-dar year of 1950 the sales volume of Air Reduction Company, Inc., exceeded $90,-000,000.The parties stipulated at the hearing that the Respondent Company isengaged in interstate commerce. I find that at all times material to the issuesin this proceeding, the Respondent Company was engaged in interstate commercewithin the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent Union admits to membership persons employed by the Respond-ent Company and is, and has been at all times material to this proceeding, a labororganization within themeaning ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The dischargeand itsbackgroundThe Union has been for a substantial period the collective-bargaining repre-sentative of truckdrivers (and apparently other employees as well) employed bythe Company at its Buffalo establishment.On March 1, 1950, the Company andthe Union entered into a collective-bargaining agreement affecting the truck-drivers .4The agreement contained a union-shop provision which subsequentlyunderwent some modification.Later reference will be made both to the originalunion-security clause and its amendment.Under the Union's procedures, members are required to pay dues on thefirst of each month.Those in arrears for 90 days are subject to expulsion from® I have treated the name of the Respondent Company as "Air Reduction Company, Inc.,Air Reduction Sales Company Division" simply because that is the way it is stated in thecomplaints and because the description appears to be accepted by implication,at least,in both answers.However,there does not appear to be any corporate entity by thatname.Paragraphs I, II, and III of both complaints suggest that Air Reduction SalesCompany or Air Reduction Sales Company Division(whichever name is correct)is only adivision of a corporate entity bearing the name of Air Reduction Company, Inc. (or AirReduction Company, Incorporated,as the Respondent Company's letterhead suggests).Itwould seem that the Respondent Company's name should be stated as Air ReductionCompany, Inc., or Air Reduction Company, Incorporated,whichever is correct,instead ofusing a compound of a corporate name and an operating division of the corporation as thename of a respondent.Of course, it may be that the division is a corporate or other sub-sidiary of the New York corporation,but such does not appear in the pleadings,nor hasthe division been joined as a separate respondent.I point out all of the foregoingbecause inaccuracy in the statement of a respondent's name may on occasion make foruncertainty in the enforcement of an order or decree,if such becomes necessary.In viewof the record before me, I am unable to enter an order amending the pleadings to statethe Respondent Company's name with precision,but I have set out my view of the matterto encourage the practice of setting forth the names of parties with accuracy.The evidence does not specifically define the bargaining unit, nor does it establish themethod by which the employees in the unit designated the Union as their bargaining rep-resentative.The sense of the evidence as a whole is that truckdrivers are included inthe bargaining unit covered by the agreement and that the Union has represented suchemployees at all times materialto thisproceeding.Itmay be noted, as a matter ofinterest,that on September 23, 1944, upon the petition of the Union (then known by adifferent name),the Board directed an election among "production and maintenance"employees in a number of the Company's Buffalo divisions, including the "distributiondivision,"to determine a question of representation.SeeAir Reduction Sales Company,58 NLRB 522.257965-54-vol. 103-6 70DECISIONSOF NATIONALLABOR RELATIONS BOARDthe organization!Since about April 1950, membership dues for those classifiedas truckdrivers have been fixed at $4 per month.O'Neill became a member of the Union in or about 1945. Throughout theperiod of his membership he was, with rare exceptions, in arrears in the pay-ment of his dues, often for approximately 2 months, and sometimes longer eHewas summoned before the Union's executive board in 1948 and 1949 in connectionwith charges that he was in arrears with his dues.Upon his explanation oneach occasion that illness in his family was the cause of hisarrearages, he wasnot subjected to discipline.O'Neill's last payment of dues occurred on February 26, 1952.The paymentcovered dues which were due on December 1, 1950, and January 1, 1951.He paidno dues for the months of February, March, April, May, and June in 1951.Because of his arrearages, he was summoned by the executive board to appear be-fore it on June 26, 1951.He appeared and, as he had done previously, he offeredthe explanation that illness in his family was responsible for his arrearages.Ernest G. Belles, president of the Union and a member of the executive board,told O'Neill that he would be informed of the decision if he called the Union'soffice the next morning.After O'Neill left, the executive board expelled him 7from membership.He called the office of the Union the following day, andBelles informed him of his expulsion eAt the time of his expulsion, O'Neill was employed as a truckdriver at theCompany's Buffalo plant.He had been working in that classification sincesometime in January 1951.His supervisor was Wallace M. Fritts, the Coin-pany's district shipping manager.In or about the first week in August 1951, the Union requested the Companyto discharge O'Neill because, as Belles put it, "he had paid no dues."The re-6 According to John N. Brown, business agent and recording secretary of the Union,delinquency for 90 days results in "automatic suspension or expulsion "As noted later,the Union's officials seem to use the terms "suspension" and "expulsion" interchangeablywhen they speak of expulsion from the organizationWhether the Union provides apenalty of suspension from membership as distinguished from expulsion does not appear.It does not affect the result in this proceeding, but the meaning of the term "automatic,"as used by Brown, is somewhat uncertain.The record suggests that the executive boardexercises discretion in applying the disciplinary power of expulsion.6See an abstract of O'Neill's dues-paying record introduced in evidence as Union'sExhibit No. 3. The accuracy of the abstract is undisputed.IIn a letter dated August 10, 1951, addressed to O'Neill by the Union, there appearsa statement that O'Neill had been "suspended" from the Union.Belles testified thatO'Neill had been expelled and that he does not distinguish between suspension and expul-sion.The minutes of the meeting describe a motion that O'Neill "stands expelled fornonpayment of dues."Moreover, at least after he received the letter, O'Neill appears tohave regarded the Union's action as one of expulsion. In the light of the record as awhole, it would appear that the term "suspended" was not used in the letter as a wordof art, and it may be noted that the Union's answer, as amended, purports to admit thatO'Neill was not a member at the time of his discharge. In any event, I do not accorddecisiveweight to the use of the word "suspended" and find that the Union expelledO'Neill.8 O'Neill denies that Belles was at the meeting and he claims that Recording SecretaryBrown told him that he would be notified by mail of the Board's decision. Belles, Brown,and John P. Buscani, another member of the executive board, testified that Belles waspresent and that O'Neill was told to call the Union's office on the following day.Theminutes of the meeting contain a note that all members of the executive board werepresent.Belles testified to his conversation with O'Neill on the morning after themeeting.O'Neill was a nervous, and on occasion a confused, witness and evidenced afaulty recollection at times.The record presents no reason to question the authenticity ofthe minutes and they corroborate the claim that Belles was present.On the whole, theweight of the evidence supports Belles, Buscani, and Brown, and I have made my findingsaccordingly. AIR REDUCTION COMPANY, INC.71quest was based upon the union-shop clause of the collective-bargaining agree-ment which provided: "All employees are required to become an [sic]remainmembers of the Union as a condition of employment and of continued employ-ment.New employees are required to become members of the Union within30 days after the date of employment and thereafter remain members of theUnion in good standing as a condition of continued employment."Upon re-ceipt of the Union's request, the Company discharged O'Neill.Claiming that his discharge was unlawful, O'Neill complained to the Board'sRegional Office in Buffalo.A representative of the General Counsel commu-nicated with both Belles and Fritts and expressed the view that the union-shopclause was invalid and that O'Neill's discharge therefore violated the Act.Belles thereupon called Fritts and requested O'Neill's reinstatement.TheCompany reemployed O'Neill.'Soon after his reinstatement, O'Neill discussed his dues arrearages withFritts, telling the latter that he would like to reestablish his good standing in theUnion.Fritts suggested that O'Neill pay his dues and provided typing as-sistance for the preparation of some material (not clearly described in the rec-ord) relating to the arrearages.10O'Neill then purchased a postal money orderand had it mailed to the Union, together with his dues book, by registered mail.The Union returned the money order to him with a covering letter dated Au-gust 10, 1951, stating, "This is to inform you that you have been suspended fromLocal Union No. 375, therefore we cannot accept your dues."On a number ofoccasions thereafter, O'Neill spoke to the Union's shop steward and requestedthe latter's intervention with a view to the reestablishment of O'Neill's "goodstanding."There is conflict in the evidence concerning the amount of the money order.O'Neill testified that it was for $28; 11 that he was in arrears for 4 months at thetime; and that the $28 money order was designed to pay the 4 months' arrearagesand 1 months' dues in advance.O'Neill also expressed the belief at the hearingthat he still had the money order in his possession at home.According to Bellesand Elizabeth Boll, a clerk employed by the Union, the money order sent byO'Neill was for $16.As will appear later, the question of the amount has nocontrolling effect upon the results in this proceeding.However, a resolutionof the issue is appropriate because it has relevance to the background ofO'Neill's discharge on December 5 and to the general question of the reliability ofthe testimony of O'Neill and Belles on a more basic issue to be described later.O'Neill's computation of the number of months of dues the money orderwould cover is manifestly erroneous.As the dues were $4 per month, $16 wastoo small, and $28 too large, for payment for a 5-month period. O'Neill was anervous and, at times confused, witness and impressed me as a person of markededucational limitations.With respect to his claim that he paid for a month in9The view that the union-shop clause was invalid appears to have been based on thefact that the 30-day grace period applied only to "new employees" and not to those alreadyin the Company's employ (seeLever Bros., 97NLRB 1240). The validity of the quotedunion-security provisions and the legality of O'Neill's discharge in August are not inissue and need not be decided.10The record does not clearly establish what was typed.Fritts' account indicates thatitwas a letter.O'Neill's testimony suggests that it was a computation of his arrearages.He stated that his wife, whom he instructed to mail a money order for him to the Union,prepared a covering letter.The Union denies that a letter accompanied the money order.Whether it did so is of little consequence, if any.u O'Neill testified at one or more points that the money order was for $28.35.However,the sense of his testimony as a whole was that the amount was $28 and that the addi-tional $ 35 was the sum he "probably" paid at the post office to defray the cost of themoney order. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDadvance, it may be recalled that dues are payable in advance on the first of eachmonth and that he sent the money order early in August; it is thus not unlikely,in the light of his limitations, that he had the month of August in mind instating this his money order included payment for a month in advance. It isalso well to note that other phases of the evidence suggest that O'Neill is ac-customed to rely upon his dues bookas anaid in computing his arrearages andthat he gave his testimony without the aid of his book.All thingsconsidered,I am inclinedto believe that his testimony that the moneyordercovered a5-month period was the product of his limitations rather than of a design todeceive, and I attach no particular importance to the computationhe made underthe pressures to which a witness such as he is subject.12The Union stresses the fact that O'Neill did not produce the money order,nor did he explain his failure to do so, although he expressed the belief that hehad it at home. The hearing was not concluded until the morning after the dayon which O'Neill testified and he thus had time to search forand produce themoney order. The failure to recall him to the stand for the production of themoney order or to explain its absence is a circumstance to be considered in eval-uating his testimony, although, to be realistic about it, one should note, withoutpassing on the matter, that the responsibility for the omission to recall O'Neillfor the production of the money order or to explain its absence may rest withthe General Counsel rather than with O'Neill.Be that as it may, the Union'sevidence with respect to the disputed issue also reflects some infirmities. It maybe observed that the organization's letter of August 10 makes no reference to anyinsufficiency of amount, although that may be explained by the fact that O'Neillhad been expelled and there would, consequently, be no real necessity to advertto the amount of the money order.More important, some of the Union's testi-mony on the subject has a vague complexion.According to Miss Boll's accountshe received the money order in the mail, placed it on Belles'desk, and did notthereafter see it again.Yet she appended her own initials and signed Belles'name to the letter of August 10, with which the money order was thereafterreturned to the mail to O'Neill, thus at least suggesting, if not establishing, thatshe saw the money order after she placed it on Belles' desk. Although she readilyacknowledged that she had signed the letter, her demeanor reflected some sur-prise when it was exhibited to her after she had already testified that she didnot see the money order after she had put it on Belles' desk.Her testimony asa whole left me with the impression that her recollection of the amount of themoney order was not as firm as she professed. Belles asserted that the moneyorder was for $16, but gave no details of the circumstances under which he sawit.In the light ofMissBoll's testimony that it was she who received the moneyorder and signed the letter returning it, even if she did put it onBelles' desk asshe claims, I am not at all certain that Belles has a firm basis for recalling theamount. I do not believe that Belles and Miss Boll intended to testify falselywith respect to the disputed issue.Perhaps O'Neill's arithmetical errors whilea witness stimulated a train of erroneous recollection in them, but such a viewis sheer speculation.The fact is that I am not satisfied that the recollection ofBelles and Miss Boll is any better than that of O'Neill. I must be guided by whatseemsreasonably probable in the evidence as a whole.Despite the deficienciesin O'Neill's testimony, against the background of his discussion with Fritts, theavailability of his dues book when he computed his arrearages to assist hisu O'Neill's intimation that he paid$.35 for the money order is apparently also erro-neous.It may be judicially noticed that it costs $.25 to send a money order either in thesum of $16 or $28. AIR REDUCTION COMPANY, INC.73computation,his evident concern for the reestablishment of his good standing,the pains taken to send the money order by registered mail, and the fact that$28, and not $16, was the sum necessary to pay his dues to the date of mailing,it is much more probable than not that he would send the amount necessary topay his arrearages in full.Accordingly, I credit the testimony that the moneyorder was in the sum of $28.On September 21, 1951, the Company and the Union put certain amendmentsto their contract into effect.Among these was a new union-shop clause whichprovides : " Dlembership in the Union on or after the 30th day following thebeginning of employment, or the effective date of this section of the agreement,whichever is later, shall be a condition of continued employment to the extentconsistent with law.It is the intent and purpose of this clause to accord to allemployees subject to the coverage of this contract, the statutory 30-day graceperiod, i. e. all employees including new employees, old employees who were notunion members when this clause became effective and to employees who weremembers of the Union when this clause became effective and this clause shallbe so construed and interpreted."Basing its position on the amended union-shop clause, the Union wrote a letterdated December 3, 1951, to the Company, requesting the latter to dischargeO'Neill "for nonpayment of dues."The Company complied with the Union'srequest and discharged O'Neill on December 5, 1951, informing him by letterbearing that date that the dismissal was "at the request of the Union, for non-payment of Union dues."O'Neill testified that he was unaware of the existence of the new union-shopprovisions at any time prior to his discharge.According to the testimony ofBelles and Buscani, however, O'Neill was informed of the terms of the clauseprior to his discharge.Belles testified that it had been his intention,after theamendments became effective, to direct O'Neill's attention to the new union-security provision and that he availed himself of an opportunity to do so whenhe and Buscani saw O'Neill on the Company's premises when they had occasionto drive by on October 23, 1951,while enroute from grievance negotiations atanother plant.Both Belles and Buscani testified in substance that on the oc-casion in question they stopped to talk to O'Neill and that Belles read him thenew union-securityclause and gave him an opportunity to rejoin the Union.According to Belles' testimony at one point, O'Neill told him to "go to hell."At another place in his testimony, Belles stated that O'Neill replied that "hehadn't paid dues previous to that and that he wasn't going to start paying now,the hell with it."Buscani quoted O'Neill as stating,"the hell, I am not payingdues now, and I am not going to start paying now." O'Neill entered a specificdenial that the incident in question occurred and that anybody, after his ex-pulsion, asked him to join the Union.If one credits Belles and Buscani,a number of accidental circumstances com-bined to provide the occasion for Belles to read the amendment to O'Neill.However, one need not rest any conclusion on the fortuitous aspects of the claimthat the Union's officials rode past the plant at a given time, that O'Neill wasat that time at a location where they could notice him, and that Belles had acopy of the amendment available on his person.The heart of the matter isthat the accounts of the alleged conversation with O'Neill have an improbableflavor.Belles is over 6 feet in height and weighs more than 200 pounds. Inthe light of his dimensions and my observation of O'Neill,I deem it unlikelythat the latter would reply to an invitation to rejoin the Union by tellingBelles "to go to hell."Even if one ignores the literal phrasing of this portion of 74DECISIONS OF NATIONALLABOR RELATIONS BOARDBelles' testimony and assumes that he intended a colloquial paraphrase of arejection by O'Neill of the invitation to rejoin the Union, I am unconvinced thatO'Neill would reply in the other terms attributed to him by Belles and Buscani.The evidence is undisputed that O'Neill had on a previous occasion been dis-charged because of his failure to pay dues ; that he had regained his job throughthe fortuitous circumstance that a belief existed that the old union-shop clause-was invalid ; that he had solicited advice from Fritts concerning a restorationof his membership ; that even though he had been advised that the clause wasinvalid, he had taken pains to send the Union a money order by registered mailin an effort to reestablish his standing in the organization ; and that he hadon several occasions, after the return of the money order, solicited the help ofthe shop steward to reestablish his "good standing."All this suggests thathe was concerned for his job and had at least some interest in repairing hismembership status. It may be assumed that O'Neill is not schooled in the re-finements of the law pertaining to union-shop agreements, but in the light ofhis previous experience with one and his evident concern for his job tenure, itseems improbable that he would attach no meaning to the fact that the union-shop clause had been revised, particularly if the president of the Union gavepoint to its significance by reading it to him. Yet, according to Belles andBuscani, O'Neill displayed a cavalier disregard of the risk to his job by re-jecting an opportunity to rejoin the Union, insisting that he would not pay duesand couching his attitude in apparently insolent terms. Such an attitude isnot quite consistent with O'Neill's concern for his job and his previous abortiveeffort to pay dues, nor does it accord with my impression of O'Neillas a some-what diffident person, at least in the presence of such authority as Belles rep-resented.The remarks attributed to O'Neill on the occasion in question have animprobable cast and detract substantially from the plausibility of the claimthat Belles read O'Neill the union-shop clause. I credit O'Neill's denial thatBelles did so.The question remains whether O'Neill learned about the terms of the clauseon any other occasion prior to his discharge.Belles' testimony is undisputed,and I find, that the Union's procedures require ratification by the employeesof the various amendments ; that in order to familiarize them with the revisions,with Fritts' consent he convened several meetings of employees at the plant onoccasions when they would be most likely to be available; and that on suchoccasions he read the terms of the amendments to those present at the meetings.Belles also testified that he did not know whether O'Neil was present.The meetings were generally held after the end of the day shift and duringthe early part of the night shift which began at about 5 p. in. Belles statedthat the meetings usually were held some time between 7 and 9 p. in., whileFritts estimated that they took place between 6 and 7: 30 in the evening.Out-of-town drivers on the night shift usually leave the plant about 9 p. in., althoughthey may do so earlier.City drivers such as O'Neill begin their routes at 5 p. in.According to Fritts, the departure of drivers would often be delayed so thatthey could attend a meeting.There are several reasons why the record will not support a finding that O'Neilllearned about the union-shop amendment at a meeting. First, as a city driver,unless instructed to the contrary, he would be more likely than not to beginhis route before the time when the meetings were held;second,the sense of theevidence is that the relevant meetings were held after O'Neill was expelled fromthe Union, and it seems probable that be would have less occasion to attend thanif he were a member;and finally there is no evidence that he attended any meet- AIR REDUCTION COMPANY, INC.75ing at which the terms of the union-shop clause were made known.Viewing therecord as a whole, I find that O'Neill had no knowledge of the terms of theunion-security amendment prior to his discharge''B. Concluding findingsThere is no question that O'Neill had a long record of dues delinquency whilea member, and the evidence supports the Union's claim that it acted lenientlytoward O'Neill on two occasions when it had a right to discipline him.Thereis also no doubt, upon the basis of the evidence presented, that the Union waswithin its legal rights in expelling O'Neill and that he was expelled becauseof nonpayment of dues.14But all such factors, while relevant to the backgroundof O'Neill's relationship with the Union and his discharge, are not the decisiveguides to decision in this proceeding.The operative facts are that a new union-shop clause became effective on September 21, that, as the Union admits, O'Neillwas not then nor later a member of the organization, and that he was unawareprior to his discharge, of the terms of the union-security clause.The basic issuethus presented is whether O'Neill was obligated to rejoin the Union in orderto retain his job even though he was unaware of the revised union-shop require-ments 1'The Board has had occasion to consider comparable issues under Section 8 (3)of the Wagner Act, the predecessor of Section 8 (a) (3) of the present Act,which recognized the validity of closed-shop agreements conforming to thestatutory requirements then in effect"Although the union-shop provisions ofSection 8 (a) (3) wrought substantial changes in Section 8 (3), the amendmentshave no bearing on the question at issue and the cases arising under Section 8 (3)are relevant to the problem at hand.Of the cases which bear on the subject"18One of the amendmentsto the contract providedfor a wage increase for truckdrivers.O'Neillagreed that he heard talk from otheremployees"about a contract" at the time bereceived the increase,but Iam unable to infer fromthe fact thatO'Neill had reason tobelieve that his increasewas attributable to contractnegotiationsthat he therebylearnedabout the amendment of the union-securityclause.14There is testimony that O'Neill was "involved in a fight orbrawl"at the plantshortly before his discharge and that he receiveda beatingat thehands of a person orpersons not identifiedby the record.Thereisno evidence of any kind to connect theUnion with the matter, and I base no findings upon it.It may alsobe noted that thereis no evidence to support the claim expressed in both complaints that O'Neillwas deniedmembership in the Unionfor reasonsother thanhis "failureto tenderperiodic duesor initiationfees uniformlyrequired as a condition of acquiring or retaining membership."1s The briefs deal at length with the question whetherO'Neill,after the return of hismoney order,was relievedof any obligationto make a tender of dues, the General Counselmaintainingthat he was not obliged to make a tenderbecauseitwouldhave beenfutile.and the Union contending that thereis no reason to assume thefutilityof another tenderand that in the absence of a properoffer, the Unionhad a rightto requesthis discharge.Bothviewpointsmiss the real issue.As already pointed out,O'Neill was not a memberafter June 26 (in fact,the Union insists that he was nota member),and before onereaches the question of O'Neill's obligation to make a proper tender, itmust be determinedwhether he had an opportunity to becomea member after the revisions went into effectand whether his failure to do so,even thoughhe was unaware of the new union-securityclause, gavethe Uniona right to request his discharge and obligated the Company todischarge him.16 Section8 (3) provided, in part, "that nothing in this Act...shall preclude anemployer from making an agreementwith a labororganization...to require as a con-dition of employment membershiptherein,if such a labor organization is the representativeof the employees as provided in Section 9 (a), in the appropriate collective bargaining unitcovered by such agreement when made."17 SeeGamble-Skogmo,Inc.,75 NLRB1068;Electric Vacuum Cleaner Company, Inc.,18 NLRB 591, enforced315 U. S. 685(reversing120 F.2d 611(C. A. 6)) ; andSeligManufacturing Company,Inc., 79NLRB1144.TheGamblecase is analyzed elsewhere 76DECISIONSOF NATIONALLABOR RELATIONS BOARDthe only one which requires more than passing reference isGamble-Skognw, Ise..75 NLRB 1068, because of certain language used by the Board in its decision.TheGamblecase involved an agreement, which contained closed-shop provisions,between an employer and an authorized union.Although employment had pre-viously been "predicated" upon union membership, prior agreements had notprovided for a closed shop.The union announced the execution of the contractat a membership meeting a few days after it was signed, but the existence ofthe closed-shop provisions was not disclosed at the meeting.Shortly thereafter,two employees were expelled from the union and later discharged, purportedlyfor nonmembership.There was no "official" disclosure to the company's em-ployees of the existence of the closed-shop provisions until some weeks afterthe expulsion of the two employees.The General Counsel contended that thedischarges were discriminatory and that the contract under which they werepurportedly made was invalid, among other reasons, "because it was neverpublicized to the Respondent's employees."The Trial Examiner rejected theclaim of discrimination and found that the discharges were based upon a validclosed-shop agreement.He also found that both before and after the executionof the agreement "it was generally known" among the employees that continuedemployment was "predicated" on union membership and as the contract "wasexecuted in the normal manner under the provisions of the Union's constitutionit cannot be said that these employees had no notice that a closed shop agreementwas in existence."In sustaining the finding of unlawful discrimination, the Board held : "With re-spect to the employees' alleged lack of knowledge of the closed shop provi-sions . . ., these . . . were set forth in the written agreement which was signedby the exclusive representatives of the Respondent's workers. In such circum-stances, notice to the majority representatives is tantamount to notice to theemployees in the unit.Consequently we conclude that Anderson and Berres[the discharged employees] had adequate notice of the closed shop requirementscontained in the . . . contract."The Board's language would seem, on the surface, to be decisive of the questionof the legality of O'Neill's discharge. In this proceeding, as in theGamblecase,the Union is the duly authorized representative of the bargaining unit involvedand, as such, entered into a valid contract conforming to applicable statutoryrequirements.However, some dissimilarities may be noted. It may first bein this report.In theElectric Vacuumdecision,the Board held (p. 614),with respect toa valid oral closed-shop agreement that "the [statutoryclosed shop provision] does notpermit the imposition of the penalty [of discharge]in a case where no notice has beengiven of the existence of the agreement"The quotedlanguage has application to theinstant proceeding, but carefulanalysisof the case reveals thatin dealingwiththe rightof certainemployees to reinstatement after a strike and a lockout,the basic rationale ofthe decisionis that theoral agreementhad beenabandoned and replacedby twoinvalidagreements(one oral and a laterone written) withsome assisted affiliated labor organi-zations andthat it was thus unlawful to conditionreinstatement upon membership insuch unions.It is unnecessaryto determine here whetheritwas necessary to rely onthe fact thatcertain employeesentitledto reinstatement had had no knowledge prior tothe strike of the existence of the firstoral closed-shop agreement.In theSeligcase, theTrial Examinerpointed out (p. 1160) that certainemployees purportedly discharged undera closed-shop agreement had no knowledgeof the contractand therefore could not "beconsideredbound" by itsterms.However,the basic reasonsfor theholding by the Boardthat the dischargeswere discriminatorywere thatthe employees were dismissed for unionactivity and that theclosed-shop proviso of Section 8 (3), for reasons which need not beset out here,did' not protectthe employer's conduct.Moreover, the Board did not ex-pressly touchon the effectof lack of notice to the employees involved of the existenceof a closed-shop agreement. AIR REDUCTION COMPANY, INC.77observed that, unlike the situation here, there is no definitive, expressfinding intheGamblecase that the two employees involved wereactuallyunaware of theexistence of the closed-shop provisions.Whether that was the general intend-ment of the findingsneednot be determined, for even ifone assumesthat the twoemployees had no actual knowledge, other distinctive differences appear.Theclosed-shop provisions were in effect a codification of a "generally known" pre-existingpractice, although the custom had had no contractual stature.Thetwo employees were active union members, and it is thus at least probable thatthey knew what had been "generally known."As the Trial Examiner pointed out,the union signed the contract in the normal exercise of its constitutional powers.In this case, however, O'Neill was not a union member when the new union-shopclause came into existence ;he had beentold that the old one was invalid ; andthe credible evidence presents no reason for him to believe, after he had receivedsuch information, that continued employment depended upon membership in theUnion.The language of theGambledecision, it may be contended, seems broad enoughto embrace the principle that because a duly-designated collective bargainingagent represents all of the employees in the unit, irrespective of their membership,a nonmemberis therefore chargeable, without more, with knowledge of all ofthe terms of an agreement which his agent negotiates. It is one thing to hold,as the Board did in effect in theGamblecase, thata memberof a union, bound bythe organization's constitution and bylaws, is chargeable with knowledge of theterms of an agreement which the union signs ; it is quite a different matter withrespect to one who is not a member, has no occasion to attendmeetings, and isrepresented by a collective-bargaining agent not by reason of membership orexpress authorization by him but as a result of a statutory prescription that alawfully designated collective-bargaining representative of an appropriate unitmay contract for all employees in the unit, whether members or not. I do notconstrue theGambledecision as intending so sweeping a result.The right of a union to contract collectively on behalf of nonmembers in therepresented unit arises by operation of law. So far as nonmembers are con-cerned, the agency is not rooted in themechanicsof actual authorization.Non-members and their collective-bargaining agent are not bound by contractual ties.The very nature of the relationship dictates caution in grafting conventionaldoctrinesofrespondeat superiorto it.By providing that a majority in an appropriate unit may selecta bargainingagent who may bargain and contract collectively for all within the unit, the Actgives practical implementation to the statutory purpose ofmaintaining indus-trial peace and stability.But the special agency relationship so created doesnot inevitablymeanthat knowledge gained by the agent in theperformance of itsduties is automatically imputable to all the represented employees, whether mem-bers of thebargainingunion or not.To hold that nonmembers are chargeablewith knowledge of the requirements of a union-shop agreement simply as a resultof the agency the Act creates is to adopt a view that is unrealistic and unfair tothe employees concerned.Moreover, without reference to the particular factsof this proceeding, such a result would be contrary to sound public policy becauseitmight, in given situations, tend to discourage full disclosure of contractualterms to persons who are directly affected by them. Thus I hold that becauseO'Neill had no knowledge of theunion-shop clause,be wasnot bound by itsterms,and that, in the circumstances, the Union acted unlawfullyin requestinghis discharge. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince O'Neill was discharged because he was not a member of the Union or,as the Company's letter of December 5 puts it, "for nonpayment of dues,"1ehis discharge was discriminatory within the meaning of Section 8 (a) (3). Infairness to the Company, it should be noted that it discharged O'Neill for thesole reason that it felt obligated in good faith to do so under its contract withthe Union.However, it was a party to the contract and it should share equalresponsibility with the Union for administering its union-shop provisions. Inthat aspect, the Company was under as much of an obligation not to dischargeO'Neill for noncompliance with a union-shop agreement of which he was ignorantas the Union was not to request the discharge in such circumstances.In sum, I find that the Union's request that O'Neill be discharged violatedSection 8 (b) (1) (A) and 8 (b) (2) of the Act, and that by complying withthe request and discriminatorily discharging O'Neill, the Company contravenedSection 8 (a) (1) and 8 (a) (3) of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe respective activities of the Respondents set forth in section III, above,occurring in connection with the operations of the Respondent Company, de-scribed in section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.v. THE REMEDYIt has been found that the Respondent Company has engaged in unfair laborpractices violative of Section 8 (a) (1) and 8 (a) (3) of the Act, and that theRespondent Union has engaged in unfair labor practices in violation of Section 8(b) (1) (A) and 8 (b) (2) of the said statute. In view of the findings, I shallrecommend that the Respondents cease and desist from their respective unfairlabor practices and take certain affirmative action designed to effectuate thepolicies of the Act.As it has been found that the Respondent Union caused the Respondent Com-pany to discharge John M. O'Neill on December 5, 1951, and that such dischargeviolated Section 8 (a) (3) of the Act, I shall recommend that the said Respond-ent Company offer John M. O'Neill immediate and full reinstatement to hisformer or a substantially equivalent position" without prejudice to his seniorityand other rights and privileges, and that the Respondent Company and Re-spondent Union jointly and severally make the said John M. O'Neill whole forany loss of pay he may have suffered by reason of the Respondent Company'sdiscrimination against him, by payment to him of a sum of money equal to theamount of wages he would have earned, but for his discharge, between Decem-ber 5, 1951, and the date of a proper offer of reinstatement to him as aforesaid.Loss of pay shall be computed on the basis of each separate calendar quarterIs In the light of the findings made above, the Union had no lawful right to requestO'Neill's discharge,whether because he had not paid his dues,as the Union's letter ofDecember 3 states, or because of his nonmembership.Similarly,Ideem it immaterialthat the Company's letter describes the basis for O'Neill's discharge as the "nonpaymentof dues" rather than the fact that he was not a member of the Union.Compliance withthe Union's request on either ground would constitute a violation of the Act.391n accordance with the Board's past interpretation,the expression "former or sub-stantially equivalent position"is intended to mean "former position wherever possible,but if such position is no longer in existence, then to a substantially equivalent position."SeeThe Chase National Bank of the City of New York,an Juan,Puerto Rico,Branch,65 NLRB 827. AIR REDUCTION COMPANY, INC.79or portion thereof during the period from the date of the discharge to the dateof a proper offer of reinstatement. The quarterly periods shall begin withthe respective first days of January, April, July, and October.Loss of payshall be determined by deducting from a sum equal to that which O'Neill nor-mally would have earned, but for thediscrimination,in each such quarter orportion thereof, his net earnings,20 if any, in any other employment during thatperiod.Earnings in one quarter shall have no effectuponthe back-pay liabilityfor any other quarter."Both Respondents will be required,upon reasonablerequest, to make available to theBoardand its agents all records pertinent toan analysis of the amountdue asback pay and to the order for reinstatement.As it has been found that the Respondent Company, in violation of Section8 (a) (1) of the Act, has interfered with, restrained, and coercedemployees inthe exercise by them of rights guaranteed by Section 7 of the said statute, andthat the Respondent Union, in violation of Section 8 (b) (1) (A),has restrainedand coerced employees in theexerciseof such rights, I shall recommend thatthe Respondent Company and the Respondent Union be directed to cease anddesist in the future from committing their said respective violations of the Act.Upon the basis of the foregoing findings of fact and of the entirerecord inthis proceeding, I make the following :CONCLUSIONS OF LAW1.Local 375, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, AFL, is, and has been at all times material tothis proceeding, a labor organization within the meaning of Section 2 (5) of theAct.2.Air Reduction Company, Inc., Air Reduction Sales Company Division is, andat all times material to this proceeding has been, an employer within the meaningof Section 2 (2) of the Act.3.By discriminating in regard to the tenure of employment of John M. O'Neillthe Respondent Company has engaged in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exerciseof rights guaranteed to them by Section 7 of the Act, the Respondent Companyhas engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.By causing the Respondent Company to discriminate in regard to thetenure of employment of John M. O'Neill in violation of Section 8 (a) (3), theRespondent Union has engaged in unfair labor practices within the meaning ofSection 8 (b) (2) of the Act.6.By restraining and coercing persons employed by the Respondent Companyin the exercise of rights guaranteed to them by Section 7 of the Act, the Respond-ent Union has engaged in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]'0 SeeCrossett Lumber Company,8 NLRB 440,for the applicable construction of "netearnings."a The method of computation recommended herein follows the formula described inP. W. Woolworth Company,90 NLRB 289. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICETo ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL NOT encourage membership by our employees in LocAL 375,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL, or any other labor organization, or dis-courage membership in any labor organization, by discriminatorily discharg-ing or in any other manner discriminating against them in regard to theirhire, tenure or any term or condition of employment except as authorizedby Section 8 (a) (3) of the National Labor Relations Act.WE WILL NOT in any like or similar manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization; toform, join or assist labor organizations ; to bargain collectively throughrepresentatives of their own choosing ; to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection ; andto refrain from any or all of such activities ; except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8 (a)(3) of the National Labor Relations Act.WE WILL jointly and severally with LOCAL 375, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, make JOHN M. O'NEILL whole for any loss of pay he suffered as a re-sult of discrimination against him.All of our employees are free to become, remain, or refrain from becoming,members of any labor organization, except to the extent that this right may beaffected by an agreement, in conformity with Section 8 (a) (3) of the NationalLabor Relations Act.AIR REDUCTION COMPANY, INC.Dated_______________________AIR REDUCTION SALES COMPANY DIVISION(Employer)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.Appendix BNOTICE TO MEMBERS OF THIS LOCAL AND EMPLOYEES OF AIR REDUCTIONCOMPANY, INC. AIR REDUCTION SALES COMPANY DIVISIONPursuant to the recommendations of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby give notice that :WE WILL NOT cause or attempt to cause AIR REDUCTION COMPANY INC.AIR REDUCTION SALES COMPANY DIVISION, or any other employer, except inaccordance with Section 8 (a) (3) of the National Labor Relations Act, todischarge employees or in any other manner discriminate against themin regard to their hire, tenure or any other term or condition of employment,because such employees are not members of LOCAL 375, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, AFL, or are members of any other labor organization. GILLCRAFT FURNITURE COMPANY81WE WILL NOT in any like or similar manner restrain or coerce employeesof AIR REDUCTION COMPANY, INC. AIR REDUCTION SALES COMPANY DIVISION,or of any other employer, in the exercise of the right to self-organization; toform, join or assist labor organizations;to bargain collectively through rep-resentatives of their own choosing;to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection; and torefrain from any or all of such activities;except to the extent that such rightmay be affected by an agreement requiring membership in a labor organi-zation as a condition of employment,as authorized in Section 8 (a) (3) ofthe National Labor Relations Act.WE WILL jointly and severally with AIR REDUCTION COMPANY, INC. AIRREDUCTION SALES COMPANY DIVISION make JOHN M. O'NEILL whole for anyloss of pay he suffered as a result of discrimination against him.LOCAL 375, INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA, AFL(Labor Organization)By ------------------------------------------------Dated--------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.WILMA M. MORAN, R. L. MASON AND STEWART MASON, A PARTNERSHIP,D/B/A GILLCRAFT FURNITURE COMPANYandFURNITURE WORKERS,UPHOLSTERERS AND WOODWORKERS UNION, LOCAL 576, INDEPENDENT.Cases Nos. 21-CA-1381 and 31-CA-1425.February 27, 1953Decisionand OrderOn October 3, 1952, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that,except for certain activities of Cecil Chacon, the Respondent had notengaged in the unfair labor practices alleged in the complaint.Withrespect to certain of Chacon's activity, the Trial Examiner foundthat the Respondent had engaged in and was engaging in unfair laborpractices and recommended that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the General Counsel and theUnion filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are hereby103 NLRB No. 5.